FILED
                              NOT FOR PUBLICATION                             NOV 19 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSELITO CASTRO,                                  No. 08-72652

               Petitioner,                        Agency No. A036-286-656

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Joselito Castro, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and constitutional claims, Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Castro does not challenge the agency’s determination that he is removable

under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1994 conviction for lewd or

lascivious acts with a child under 14 years of age in violation of California Penal

Code § 288(a).

      The BIA correctly determined that Castro is ineligible for relief under

former section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Castro’s legal and constitutional challenges to this

determination are foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207, 1208 n.7

(9th Cir. 2009) (en banc) (per curiam).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-72652